Form opcschs (06/2012)

                                    UNITED STATES BANKRUPTCY COURT
                                         Western District of Washington
                                           700 Stewart St, Room 6301
                                               Seattle, WA 98101


In
Re:                                                           Case Number: 18−13383−CMA
       Jack Carlton Cramer, Jr                                Chapter: 7

       Debtor(s).

                             ORDER TO FILE POST−CONVERSION SCHEDULES


TO: Debtor(s) and Debtor's Attorney

This case was converted from Chapter 13 to 7 on December 17, 2018. It is hereby

ORDERED that the Debtor(s) shall file by January 2, 2019:

    1. amended schedules, statements and documents, including a chapter 13 plan for cases converted to chapter 13 or
a declaration under penalty of perjury that there has been no change in the schedules, statements, and documents; and

   2. the statement of current monthly income (means testing form)*, required by Fed.R.Bankr.P.
1007(b)(1),(4),(5), and (6), and LBR 1007−1(b). It is further

ORDERED that if the schedules filed by the debtor(s) contain additional creditors, the debtor(s) shall mail to the
trustee and any additional creditors a copy of the sec. 341 meeting notice pursuant to LBR 1009−1(c)(2). The
debtor(s) shall also file with the court a mailing list of additional creditors. If the debtor(s) is represented by an
attorney, the additional creditors shall be uploaded electronically onto the court's ECF system.


Dated: December 17, 2018

                                                              Mark L. Hatcher
                                                              Clerk of the Bankruptcy Court



*A new means test form is generally required to be filed in a converted case. However, in a case converting from a
chapter 7 to any other chapter, a statement of current monthly income (means testing form) shall not be required if the
time for filing a motion under Sec. 707(b) or (c), or any extension thereof, expired during the time the case was
pending under chapter 7. A means testing form shall not be required when a case was originally filed on or prior to
October 16, 2005.




        Case 18-13383-CMA             Doc 41      Filed 12/17/18       Ent. 12/17/18 11:27:06          Pg. 1 of 1
